GRIER, Circuit Justice,
after quoting the words of the enactment, said: The provisions of the bankrupt act of 1867, § 29 (14 Stat. 532), are that “no discharge shall be granted,” if, inter alia, etc., “or if, being a merchant or tradesman, he has not, subsequently to the passage of the act, kept proper books of account.” We cannot, by any latitude of construction, interpolate “with intent to defraud his creditors.” It is the policy of this clause of the act, that after its passage every merchant or tradesman, should keep such “books of account,” as, considering the business and condition of the debtor, would enable any competent person to determine from the books and invoices, &c., &c., the real condition of the debtor’s affairs. It is not necessary that these books of accounts be kept according to the forms taught in the schools, or in ledgers and day-book, bound in leather. Could any competent person, from the invoices, bankbooks, checks, and other papers kept, without any cash accounts of receipts and expenditures, “determine the real condition of the debtor’s affairs?” It seems to me that the question should be answered in the negative.